IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GEORGE STRZELCZYK,                           : No. 170 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
PENNA BOARD OF PROBATION AND                 :
PAROLE,                                      :

                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

and the Application for Appointment of Counsel are DENIED.